Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 5, “substantially” has been changed to --at least partially--.
           (2) In claim 1, line 7, after “and”, --through a machined portion formed integrally with and on an outer surface of the spindle, wherein the throughbore-- has been added.
           (3) In claim 1, line 8, “spindle” has been changed to --machined portion--.
           (4) In claim 1, line 9, “spindle” has been changed to --machined portion--.
           (5) In paragraph [0020], line 3 of the specification, “along” has been changed to 
--with--.
          (6) In paragraph [0021], line 3 of the specification, “along” has been changed to 
--with--.
          (7) In paragraph [0025], line 1 of the specification, “5” has been changed to --6--.
          (8) In paragraph [0025], line 5 of the specification, “4” has been changed to --5--.
          (9) In paragraph [0025], line 7 of the specification, “78” has been changed to 
--74--. 
Edward Evans on February 10, 2021, and the Examiner’s Amendment was proposed on February 2, 2021 during a telephonic interview with Edward Evans.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724